DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 10, 14, 19 and 20 are objected to because of the following informalities:  
a. 	Claim 1, line 3, recites the limitation capable of receiving liquid .
and claim 12, line 2 recites the limitation capable of operating on a computing article” are statements  of intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
b.	Claim  10 recites the limitation "other processor “ in line 1.  There is insufficient antecedent basis for this limitation in the claim.
c.	Claim 14 recites the limitation " the electronic information storage means " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
d.	Claim 19 recites the limitation " the remote computing article “ in line  3.  There is insufficient antecedent basis for this limitation in the claim.
e.	Claim 20 recites the limitation " the remote computing processor” " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and therefore claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of claim 1, the term ‘a mixing reservoir’ lacks clarity. Specifically, this structural feature is not specifically defined in the specification in  such a way  that one of ordinary skill in the art would reasonably apprised of the scope of the invention . Additionally, 'a reservoir is already defined in claim 1.The reservoir is described as being ‘configured to receive liquid from at least two sources, the reservoir having inlets capable of receiving liquid ’and ‘the cartridges stores a different liquid mixture and connects physically and operatively to the reservoir at one of the inlets' in claim1,whereas the mixing reservoir is described as ‘to dispense a liquid from each cartridge into a mixing reservoir’ in claim 1.The lack of clarity surrounding the structure of the mixing reservoir makes it difficult to ascertain the structure required by this recitation. For purpose of this  examination a mixing reservoir has been interpreted as ‘the reservoir’.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-13 are rejected under 35 U.S.C. 102a1/a2  as being anticipated by Cameron US Publication No. 2017/0042230 cited by Applicant. 
Re Claim 1, Cameron discloses a system for mixing and dispensing liquid, comprising: 
a reservoir (element 208,Fig.3;P113) configured to receive liquid from at least two sources  (‘The mixing chamber 208 can also receive an amount of one or more compounds ( vaporizable material)to be vaporized’; P114),
 the reservoir having inlets capable of receiving liquid  (upper and
lower inlets of 302which engage with 204; Fig.3;  wherein mixing element 302 can be coupled to the container 202a and the container 202b. The mixing element can, in response to a control signal from the processor 102 ,withdraw select quantities of vaporizable material in order to create a customized mixture of different types of vaporizable material P120) ; 
at least two cartridges (206a and 206b, Fig.3 ;P120)  each of the cartridge comprises: 
a dispensing means within the cartridge (1526 and1528, Fig.15;P191) to dispense a liquid from each cartridge into a mixing reservoir (P191); space within the cartridge to store a volume of liquid (see space containing liquids1530 and 1532 ;Fig.15 ); and 
an outlet at one end of the cartridge( see outlet at top of each cartridge through which 1526 and 1528 extend; Fig.15); 
a pneumatic pressure valve operatively connected to the (coupling between the vaporizer 200 and the one or more containers 202 can be...via a valve, or by some
other structure. Coupling can operate independently of gravity, such as by capillary action or pressure drop through a valve ;P113); 
an electronic controller embedded within the system and configured to operate the system; 
an electronic interface present on the system (see 102, Fig.1; and that a 102 is present in each of 1302,1304,and1306,Fig.13,collectively forming the electronic controller) and configured to interact with a user to operate the system (P130); 
a power source (120, Fig.1; P80); 
a mouthpiece (see unlabeled mouth piece on the upper most portion of 900;Fig.1) with an opening connected to the reservoir; (see that
the vapor output is connected to the reservoir, Fig.3 ;and see that it is inherent feature that the vapor outlet connects to the mouthpiece of a vaporizing device )
and a housing to house the above components, wherein each of the cartridges stores a different liquid mixture and connects physically and operatively to the reservoir at one of the inlets (Abstract; Fig. 3).  
Re Claim 2,  Cameron discloses the system of Claim 1, wherein at least one of the liquid mixtures comprises at least one cannabinoid (P84) .  
Re Claim 3,  Cameron discloses the system of Claim 1, wherein at least of one of the liquid mixtures is viscous at room temperature (viscosity is an inherent feature of liquids at room temperature.  
Re Claim 4,  Cameron discloses the system of Claim 1, wherein at least one of the liquid mixtures comprises a flavor (P163).  
Re Claim 6, Cameron discloses the system of Claim 1, wherein the liquid cartridges are pre-made and replaceable (P113).  
Re Claim 9, Cameron discloses the system of Claim 1, further comprising an activation means (P130).  
Re Claim 10, Cameron discloses the system of Claim 1, further comprising means to wirelessly communicate with other processors embedded within the electronic controller (see that 1302,1304,and1306, each of which contain a processor102 (shown in Fig.1) are capable of wirelessly communicating amongst each other via network1312;Fig.13).  
Re Claim 11, Cameron discloses the system of Claim 10, further comprising a computer programming product (see unlabeled app Running on device 910;Fig.10 ) configured to wirelessly communicate with and send orders to the electronic controller see that 910 is
Capable of wirelessly communicating with the controller contained within 900;Fig.10 and that the app is capable of sending the order ‘Start New Mix’ to the controller;Fig.10).  
Re Claim 12,  Cameron discloses the system of Claim 11, wherein the computer programming product is an application or a software (see that the computer programming product is an application;Fig.10) capable of operating on a computing article (see that the computer programming product is operating on a computing article )and configured to interact with a user at a user interface displayed on the computing article (Fig.10 ).  
Re Claim 13, Cameron discloses the system of Claim 12, wherein the computing article is a mobile computing device, a desktop, a laptop, or a computer embedded into another electronic device (Fig. 10).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-8, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron No. 2017/0042230 cited by Applicant  in view of Goldstein et al. US Publication No. 2018/0263288 cited by Applicant.
Re Claim 5, Cameron discloses the system of Claim 1, but fails to disclose wherein the outlets are covered with a mechanical septum.  
Goldstein discloses wherein the outlets are covered with a mechanical septum  (2, Fig.7B; P87) wherein the outlet 6,  Fig.7C;  P92 is covered with a Mechanical septum (see unlabeled mechanical septum in center of 16 that produces 7 individual apertures; Fig. 7C).  
Given the teachings of Goldstein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cameron with wherein the outlets are covered with a mechanical septum. 
Doing so would ensure that the droplets of liquid being dispensed from the cartridge are small enough to quickly vaporize.
Re Claims 7-8,  Cameron discloses the system of Claim 1 but fails to disclose  wherein each of the liquid cartridges further comprises information contained in an electronic information storage means .  
Goldstein discloses wherein each of the liquid cartridges further comprises information contained in an electronic information storage means (P86).  
Goldstein also disclose wherein the electronic information storage means is Near Field Communication or Quick Response code (P86).  
Given the teachings of Goldstein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cameron with wherein each of the liquid cartridges further comprises information contained in an electronic information storage means
Doing so  would  allow the controller to identify what cartridges are inserted into the  device.
Re Claim 14, Cameron discloses the system of Claim 13, but fails to disclose wherein the computer programming product is further configured to collect information from the electronic information storage means present on the cartridge.  
Goldstein discloses wherein the computer programming product is further configured to collect information from the electronic information storage means present on the cartridge (P87 an dP108 ; Fig. 1).
Given the teachings of Goldstein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cameron with collecting information from the electronic information storage means present on the cartridge.
Allow for the system to identify what cartridges are inserted into the device and adjust the conditions of the device based on that information.
Re Claim 15,  Cameron and Goldstein disclose the system of Claim 14,  and Cameron discloses wherein the computer programming product is configured to control operating parameters of the system  (the computer programming product is configured to controlling operating parameters of the system via the ‘Adjust New Mix' and ‘Start new Mix’ buttons; Fig.10).  
Re Claim 16, Cameron and Goldstein disclose the system of Claim 15,  and Cameron discloses wherein the operating parameters are dispensing amount from each  mixture ratio the container one ratio interface element 1122 and the container two ratio interface element 1124 can provide a user with a slider that adjusts the percentages of each type of vaporizable material based on the user dragging the slider ’;P136)
Goldstein discloses wherein the operating parameters are dispensing amount from each  cartridge ,  time of consumption (P28-29) , frequency of consumption, and place of consumption (P141, P143, P28-P29).  
Re Claim 17, Cameron and Goldstein disclose the system of Claim 16,  and Cameron further discloses wherein the computer programming product is further configured to collect information on operating parameters from the system and transmit collected information to other computing articles (P151; Fig. 10).  
Re Claim 18, Cameron and Goldstein disclose the system of Claim 17, and Goldstein discloses wherein collected information is stored on a computing article, aggregated, and analyzed to optimize the system's operation or to conduct medical research (P139).  
Re Claim 19, Cameron and Goldstein discloses a method to provide a liquid mixture to a user, comprising: providing to a user the system of Claim 17; and Cameron discloses assembling pre-filled cartridges into the system; activating the dispenser using the activation means ( P130,  the biometric interface 904 can be configured to enable a user to control any and/or all functionality of the exemplary vapor device 900) ; control operating parameters using the computer programming product on the remote computing article (P130); waiting for the system to prepare the liquid (mixture a mixing element 302 can be coupled to the container 202a and the container 202b. The mixing element can, in response to a control signal from the processor 102, withdraw select quantities of vaporizable material in order to create a customized mixture of different types of vaporizable material; and consuming the liquid mixture orally (P130 inherent feature of vaporizing devices dispensing flavored vapor.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron No. 2017/0042230 cited by Applicant  in view of Goldstein et al. US Publication No. 2018/0263288 cited by Applicant  as applied to claim 18 above, and further in view of Kehr et al. US Publication No. 2005/0149869.

Re Claim 20; Cameron and Goldstein discloses providing to a user the system of Claim 18;  and Cameron discloses opening the computer programming product on the remote computing processor; setting operating parameters for the system  (fig. 9 the system via the ‘Adjust New Mix’ and ‘Start new Mix’ buttons); starting the operating procedure for the system to provide the liquid mixture for the user's consumption (P114) ; collecting data from the system operation (P150); transmitting collected data to a remote computing processor (P142); storing collected data in a computing article (P150) ; repeating the above steps with various systems and various users for a finite time (P152) ;- 20 -RM-P002-USPATENT analyzing stored data to make medical care decision (P98) ; and aggregating data from different users and conducting research and study based on the aggregated data (P152) .
Cameron and Goldstein fail to discloses a method to conduct medical studies
However, Kerr discloses method and System are presented for monitoring the performance of a clinical trial’; Abstract.
	Given the teachings of Kerr it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Cameron as further modified by Goldstein with incorporating a method  of conducting a method studies so as to allow a user to complete a medical study of a proposed medicine or vaccine , employing  a known device and system the would enable the dosages and administration times to be monitored, recorded and transmitted.      

Conclusion
The following reference is cited but not relied upon: Shalon  US Pub. No 2021/0378916 discloses a dispensing system including a handheld dispenser and a dispenser controller. The handheld dispenser may have a housing, a cartridge removably disposed within the housing and containing a dose form to be dispensed, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887